Citation Nr: 0619650	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-26 063	)	DATE
	)

	)

On certification from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION


The veteran's active service has not yet been verified.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination of the North 
Florida/South Georgia Veterans Health System, VA Medical 
Center in Gainesville, Florida.


REMAND

The veteran claims eligibility for enrollment in VA's health 
care system.  He alleges that he qualifies for enrollment 
under an improved priority group, which is not subject to the 
January 17, 2003 application deadline.  Additional action is 
necessary before the Board can decide this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist the veteran; 
therefore, to proceed in adjudicating this claim would 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in written statements submitted during the course of 
this appeal, the veteran contends that there are pertinent 
documents missing from the claims folder, which must be 
associated therewith before he can proceed in presenting his 
case.  Such documents include his application for enrollment 
in VA's health care system, VA's September 2003 determination 
denying his claim (he has submitted a copy of a September 
2003 letter granting such claim), and his DD Form 214.  As 
alleged, such documents are pertinent to this appeal and must 
be associated with the claims file.

Second, in the statement of the case issued in June 2004, VA 
explained that the veteran's enrollment was denied because he 
did not submit his application for enrollment in VA's health 
care system by January 17, 2003.  The RO did not, however, 
cite the specific law, regulation or other legal authority, 
which supports this statement.  To satisfy its duty to 
notify, VA must provide the veteran this information on 
remand. 

Third, in a written statement dated May 2004, the veteran 
req
ues
ted 
a 
per
son
al
hearing in support of his claim.  Thereafter, VA did not 
ack
now
led
ge 
the 
vet
era
n's
hearing request.  VA should correct this procedural defect on 
rem
and
.

This case is REMANDED for the following action:

1.  Contact the veteran and request him 
to indicate whether he still wishes to 
have a hearing in support of his claim 
and, if so, what type of hearing he 
wants.  

2.  If the veteran responds in the 
affirmative, take any action necessary to 
satisfy his request.

3.  Obtain and associate with the claims 
file the veteran's application for 
enrollment in VA's health care system, 
VA's September 2003 determination denying 
his claim, and his DD Form 214. 

4.  Thereafter, readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the claim is denied, provide 
the veteran a supplemental statement of 
the case, which cites the specific law(s), 
regulation(s) and/or legal authority(ies) 
on which the denial is based, and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



